 


110 HCON 99 EH: Revising the congressional budget for the United States Government for fiscal year 2007, establishing the congressional budget for the United States Government for fiscal year 2008, and setting forth appropriate budgetary levels for fiscal years 2009 through 2012.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 99 
IN THE HOUSE OF REPRESENTATIVES 
CONCURRENT RESOLUTION 
Revising the congressional budget for the United States Government for fiscal year 2007, establishing the congressional budget for the United States Government for fiscal year 2008, and setting forth appropriate budgetary levels for fiscal years 2009 through 2012. 
 
 
1.Concurrent resolution on the budget for fiscal year 2008 
(a)DeclarationThe Congress determines and declares that the concurrent resolution on the budget for fiscal year 2007 is revised and replaced and that this is the concurrent resolution on the budget for fiscal year 2008, including appropriate budgetary levels for fiscal years 2009 through 2012.  
(b)Table of ContentsThe table of contents for this resolution is as follows: 
 
Sec. 1. Concurrent resolution on the budget for fiscal year 2008. 
Title I—RECOMMENDED LEVELS AND AMOUNTS 
Sec. 101. Recommended levels and amounts. 
Sec. 102. Major functional categories. 
Title II—RESERVE FUNDS 
Sec. 201. Reserve fund for the State Children’s Health Insurance Program. 
Sec. 202. Reserve fund for reform of the alternative minimum tax. 
Sec. 203. Reserve fund to provide for middle-income tax relief and economic equity. 
Sec. 204. Reserve fund for agriculture. 
Sec. 205. Reserve fund for higher education. 
Sec. 206. Reserve fund for improvements in medicare. 
Sec. 207. Reserve fund for creating long-term energy alternatives. 
Sec. 208. Reserve fund for affordable housing. 
Sec. 209. Reserve fund for equitable benefits for Filipino veterans of World War II. 
Sec. 210. Reserve fund for Secure Rural Schools and Community Self-Determination Act reauthorization. 
Sec. 211. Reserve fund for receipts from the Bonneville Power Administration. 
Sec. 212. Reserve fund for Transitional Medical Assistance. 
Title III—BUDGET ENFORCEMENT 
Sec. 301. Program integrity initiatives. 
Sec. 302. Advance appropriations. 
Sec. 303. Overseas deployments and emergency needs. 
Sec. 304. Application and effect of changes in allocations and aggregates. 
Sec. 305. Adjustments to reflect changes in concepts and definitions. 
Sec. 306. Compliance with section 13301 of the Budget Enforcement Act of 1990. 
Sec. 307. Exercise of rulemaking powers. 
Title IV—POLICY 
Sec. 401. Policy on middle-income tax relief. 
Sec. 402. Policy on defense priorities. 
Sec. 403. Policy on college affordability. 
Title V—SENSE OF THE HOUSE 
Sec. 501. Sense of the House on servicemembers’ and veterans’ health care and other priorities. 
Sec. 502. Sense of the House on the Innovation Agenda: A commitment to competitiveness to keep America #1. 
Sec. 503. Sense of the House on homeland security. 
Sec. 504. Sense of the House regarding the ongoing need to respond to Hurricanes Katrina and Rita. 
Sec. 505. Sense of the House regarding long-term sustainability of entitlements. 
Sec. 506. Sense of the House regarding the need to maintain and build upon efforts to fight hunger. 
Sec. 507. Sense of the House regarding affordable health coverage. 
Sec. 508. Sense of the House regarding extension of the statutory pay-as-you-go rule. 
Sec. 509. Sense of the House on long-term budgeting. 
Sec. 510. Sense of the House regarding pay parity. 
Sec. 511. Sense of the House regarding waste, fraud, and abuse. 
Sec. 512. Sense of the House regarding the importance of child support enforcement. 
Sec. 513. Sense of the House on State veterans cemeteries. 
Title VI—Reconciliation 
Sec. 601. Reconciliation.   
IRECOMMENDED LEVELS AND AMOUNTS 
101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2007 through 2012: 
(1)Federal revenuesFor purposes of the enforcement of this resolution: 
(A)The recommended levels of Federal revenues are as follows:  Fiscal year 2007: $1,904,706,000,000. Fiscal year 2008: $2,050,797,000,000. Fiscal year 2009: $2,106,926,000,000. Fiscal year 2010: $2,163,721,000,000. Fiscal year 2011: $2,394,551,000,000. Fiscal year 2012: $2,597,096,000,000.  
(B)The amounts by which the aggregate levels of Federal revenues should be adjusted are as follows:  Fiscal year 2007: $0. Fiscal year 2008: $0. Fiscal year 2009: $0. Fiscal year 2010: $0. Fiscal year 2011: $0. Fiscal year 2012: $0.  
(2)New budget authorityFor purposes of the enforcement of this resolution, the appropriate levels of total new budget authority are as follows:  Fiscal year 2007: $2,380,614,000,000. Fiscal year 2008: $2,495,291,000,000. Fiscal year 2009: $2,516,301,000,000. Fiscal year 2010: $2,569,952,000,000. Fiscal year 2011: $2,684,936,000,000. Fiscal year 2012: $2,716,188,000,000.  
(3)Budget outlaysFor purposes of the enforcement of this resolution, the appropriate levels of total budget outlays are as follows:  Fiscal year 2007: $2,300,065,000,000. Fiscal year 2008: $2,465,888,000,000. Fiscal year 2009: $2,565,305,000,000. Fiscal year 2010: $2,600,718,000,000. Fiscal year 2011: $2,691,358,000,000. Fiscal year 2012: $2,700,809,000,000.  
(4)Deficits (on-budget)For purposes of the enforcement of this resolution, the amounts of the deficits (on-budget) are as follows:  Fiscal year 2007: –$395,359,000,000. Fiscal year 2008: –$415,091,000,000. Fiscal year 2009: –$458,379,000,000. Fiscal year 2010: –$436,997,000,000. Fiscal year 2011: –$296,807,000,000. Fiscal year 2012: –$103,713,000,000.  
(5)Debt subject to limitPursuant to section 301(a)(5) of the Congressional Budget Act of 1974, the appropriate levels of the debt subject to limit are as follows:  Fiscal year 2007: $8,927,000,000,000. Fiscal year 2008: $9,461,000,000,000. Fiscal year 2009: $10,036,000,000,000. Fiscal year 2010: $10,591,000,000,000. Fiscal year 2011: $11,001,000,000,000. Fiscal year 2012: $11,231,000,000,000.  
(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:  Fiscal year 2007: $5,042,000,000,000. Fiscal year 2008: $5,269,000,000,000. Fiscal year 2009: $5,524,000,000,000. Fiscal year 2010: $5,743,000,000,000. Fiscal year 2011: $5,805,000,000,000. Fiscal year 2012: $5,663,000,000,000.  
102.Major functional categoriesThe Congress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2007 through 2012 for each major functional category are: 
(1)National Defense (050): 
Fiscal year 2007:  
(A)New budget authority, $525,797,000,000.  
(B)Outlays, $534,270,000,000.  
Fiscal year 2008:  
(A)New budget authority, $506,995,000,000.  
(B)Outlays, $514,401,000,000.  
Fiscal year 2009:  
(A)New budget authority, $534,705,000,000.  
(B)Outlays, $524,384,000,000.  
Fiscal year 2010:  
(A)New budget authority, $545,171,000,000.  
(B)Outlays, $536,433,000,000.  
Fiscal year 2011:  
(A)New budget authority, $550,944,000,000.  
(B)Outlays, $547,624,000,000.  
Fiscal year 2012:  
(A)New budget authority, $559,799,000,000.  
(B)Outlays, $548,169,000,000.  
(2)International Affairs (150): 
Fiscal year 2007:  
(A)New budget authority, $28,795,000,000.  
(B)Outlays, $31,308,000,000.  
Fiscal year 2008:  
(A)New budget authority, $34,675,000,000.  
(B)Outlays, $33,096,000,000.  
Fiscal year 2009:  
(A)New budget authority, $35,428,000,000.  
(B)Outlays, $32,557,000,000.  
Fiscal year 2010:  
(A)New budget authority, $35,623,000,000.  
(B)Outlays, $32,687,000,000.  
Fiscal year 2011:  
(A)New budget authority, $36,083,000,000.  
(B)Outlays, $33,006,000,000.  
Fiscal year 2012:  
(A)New budget authority, $36,530,000,000.  
(B)Outlays, $33,613,000,000.  
(3)General Science, Space, and Technology (250): 
Fiscal year 2007:  
(A)New budget authority, $25,079,000,000.  
(B)Outlays, $24,516,000,000.  
Fiscal year 2008:  
(A)New budget authority, $27,611,000,000.  
(B)Outlays, $26,472,000,000.  
Fiscal year 2009:  
(A)New budget authority, $28,641,000,000.  
(B)Outlays, $28,411,000,000.  
Fiscal year 2010:  
(A)New budget authority, $29,844,000,000.  
(B)Outlays, $29,485,000,000.  
Fiscal year 2011:  
(A)New budget authority, $31,103,00,000.  
(B)Outlays, $30,089,000,000.  
Fiscal year 2012:  
(A)New budget authority, $32,438,000,000.  
(B)Outlays, $31,367,000,000.  
(4)Energy (270): 
Fiscal year 2007:  
(A)New budget authority, $2,943,000,000.  
(B)Outlays, $1,369,000,000.  
Fiscal year 2008:  
(A)New budget authority, $3,240,000,000.  
(B)Outlays, $1,092,000,000.  
Fiscal year 2009:  
(A)New budget authority, $3,051,000,000.  
(B)Outlays, $1,454,000,000.  
Fiscal year 2010:  
(A)New budget authority, $3,136,000,000.  
(B)Outlays, $1,641,000,000.  
Fiscal year 2011:  
(A)New budget authority, $3,228,000,000.  
(B)Outlays, $1,697,000,000.  
Fiscal year 2012:  
(A)New budget authority, $3,307,000,000.  
(B)Outlays, $1,997,000,000.  
(5)Natural Resources and Environment (300): 
Fiscal year 2007:  
(A)New budget authority, $31,332,000,000.  
(B)Outlays, $32,919,000,000.  
Fiscal year 2008:  
(A)New budget authority, $32,813,000,000.  
(B)Outlays, $34,864,000,000.  
Fiscal year 2009:  
(A)New budget authority, $33,529,000,000.  
(B)Outlays, $35,332,000,000.  
Fiscal year 2010:  
(A)New budget authority, $34,483,000,000.  
(B)Outlays, $35,574,000,000.  
Fiscal year 2011:  
(A)New budget authority, $35,152,000,000.  
(B)Outlays, $35,952,000,000.  
Fiscal year 2012:  
(A)New budget authority, $36,194,000,000.  
(B)Outlays, $36,543,000,000.  
(6)Agriculture (350): 
Fiscal year 2007:  
(A)New budget authority, $21,471,000,000.  
(B)Outlays, $19,738,000,000.  
Fiscal year 2008:  
(A)New budget authority, $20,381,000,000.  
(B)Outlays, $19,549,000,000.  
Fiscal year 2009:  
(A)New budget authority, $20,933,000,000.  
(B)Outlays, $20,059,000,000.  
Fiscal year 2010:  
(A)New budget authority, $21,138,000,000.  
(B)Outlays, $20,112,000,000.  
Fiscal year 2011:  
(A)New budget authority, $21,156,000,000.  
(B)Outlays, $20,436,000,000.  
Fiscal year 2012:  
(A)New budget authority, $21,402,000,000.  
(B)Outlays, $20,863,000,000.  
(7)Commerce and Housing Credit (370): 
Fiscal year 2007:  
(A)New budget authority, $5,515,000,000.  
(B)Outlays, –$3,522,000,000.  
Fiscal year 2008:  
(A)New budget authority, $9,158,000,000.  
(B)Outlays, $1,985,000,000.  
Fiscal year 2009:  
(A)New budget authority, $9,973,000,000.  
(B)Outlays, $996,000,000.  
Fiscal year 2010:  
(A)New budget authority, $13,775,000,000.  
(B)Outlays, $3,460,000,000.  
Fiscal year 2011:  
(A)New budget authority, $8,822,000,000.  
(B)Outlays, $1,931,000,000.  
Fiscal year 2012:  
(A)New budget authority, $8,822,000,000.  
(B)Outlays, $1,097,000,000.  
(8)Transportation (400): 
Fiscal year 2007:  
(A)New budget authority, $81,282,000,000.  
(B)Outlays, $74,739,000,000.  
Fiscal year 2008:  
(A)New budget authority, $82,657,000,000.  
(B)Outlays, $80,802,000,000.  
Fiscal year 2009:  
(A)New budget authority, $76,343,000,000.  
(B)Outlays, $83,948,000,000.  
Fiscal year 2010:  
(A)New budget authority, $77,261,000,000.  
(B)Outlays, $86,127,000,000.  
Fiscal year 2011:  
(A)New budget authority, $78,289,000,000.  
(B)Outlays, $87,018,000,000.  
Fiscal year 2012:  
(A)New budget authority, $79,169,000,000.  
(B)Outlays, $88,761,000,000.  
(9)Community and Regional Development (450): 
Fiscal year 2007:  
(A)New budget authority, $15,717,000,000.  
(B)Outlays, $28,281,000,000.  
Fiscal year 2008:  
(A)New budget authority, $15,032,000,000.  
(B)Outlays, $22,017,000,000.  
Fiscal year 2009:  
(A)New budget authority, $13,928,000,000.  
(B)Outlays, $20,474,000,000.  
Fiscal year 2010:  
(A)New budget authority, $14,129,000,000.  
(B)Outlays, $19,220,000,000.  
Fiscal year 2011:  
(A)New budget authority, $14,328,000,000.  
(B)Outlays, $17,649,000,000.  
Fiscal year 2012:  
(A)New budget authority, $14,528,000,000.  
(B)Outlays, $15,131,000,000.  
(10)Education, Training, Employment, and Social Services (500): 
Fiscal year 2007:  
(A)New budget authority, $92,780,000,000.  
(B)Outlays, $92,224,000,000.  
Fiscal year 2008:  
(A)New budget authority, $92,461,000,000.  
(B)Outlays, $91,119,000,000.  
Fiscal year 2009:  
(A)New budget authority, $96,810,000,000.  
(B)Outlays, $93,978,000,000.  
Fiscal year 2010:  
(A)New budget authority, $98,333,000,000.  
(B)Outlays, $96,041,000,000.  
Fiscal year 2011:  
(A)New budget authority, $98,409,000,000.  
(B)Outlays, $97,276,000,000.  
Fiscal year 2012:  
(A)New budget authority, $98,654,000,000.  
(B)Outlays, $96,909,000,000.  
(11)Health (550): 
Fiscal year 2007:  
(A)New budget authority, $267,892,000,000.  
(B)Outlays, $268,197,000,000.  
Fiscal year 2008:  
(A)New budget authority, $286,767,000,000.  
(B)Outlays, $286,261,000,000.  
Fiscal year 2009:  
(A)New budget authority, $307,842,000,000.  
(B)Outlays, $305,984,000,000.  
Fiscal year 2010:  
(A)New budget authority, $325,885,000,000.  
(B)Outlays, $325,716,000,000.  
Fiscal year 2011:  
(A)New budget authority, $347,621,000,000.  
(B)Outlays, $346,553,000,000.  
Fiscal year 2012:  
(A)New budget authority, $370,780,000,000.  
(B)Outlays, $369,739,000,000.  
(12)Medicare (570): 
Fiscal year 2007:  
(A)New budget authority, $365,152,000,000.  
(B)Outlays, $370,180,000,000.  
Fiscal year 2008:  
(A)New budget authority, $389,586,000,000.  
(B)Outlays, $389,696,000,000.  
Fiscal year 2009:  
(A)New budget authority, $416,731,000,000.  
(B)Outlays, $416,382,000,000.  
Fiscal year 2010:  
(A)New budget authority, $442,369,000,000.  
(B)Outlays, $442,589,000,000.  
Fiscal year 2011:  
(A)New budget authority, $489,100,000,000.  
(B)Outlays, $489,109,000,000.  
Fiscal year 2012:  
(A)New budget authority, $468,828,000,000.  
(B)Outlays, $486,440,000,000.  
(13)Income Security (600): 
Fiscal year 2007:  
(A)New budget authority, $360,365,000,000.  
(B)Outlays, $364,204,000,000.  
Fiscal year 2008:  
(A)New budget authority, $379,927,000,000.  
(B)Outlays, $383,546,000,000.  
Fiscal year 2009:  
(A)New budget authority, $391,073,000,000.  
(B)Outlays, $393,458,000,000.  
Fiscal year 2010:  
(A)New budget authority, $401,429,000,000.  
(B)Outlays, $402,422,000,000.  
Fiscal year 2011:  
(A)New budget authority, $417,016,000,000.  
(B)Outlays, $416,907,000,000.  
Fiscal year 2012:  
(A)New budget authority, $402,874,000,000.  
(B)Outlays, $402,130,000,000.  
(14)Social Security (650): 
Fiscal year 2007:  
(A)New budget authority, $19,089,000,000.  
(B)Outlays, $19,089,000,000.  
Fiscal year 2008:  
(A)New budget authority, $19,644,000,000.  
(B)Outlays, $19,644,000,000.  
Fiscal year 2009:  
(A)New budget authority, $21,518,000,000.  
(B)Outlays, $21,518,000,000.  
Fiscal year 2010:  
(A)New budget authority, $23,701,000,000.  
(B)Outlays, $23,701,000,000.  
Fiscal year 2011:  
(A)New budget authority, $27,009,000,000.  
(B)Outlays, $27,009,000,000.  
Fiscal year 2012:  
(A)New budget authority, $29,898,000,000.  
(B)Outlays, $29,898,000,000.  
(15)Veterans Benefits and Services (700): 
Fiscal year 2007:  
(A)New budget authority, $73,896,000,000.  
(B)Outlays, $72,342,000,000.  
Fiscal year 2008:  
(A)New budget authority, $85,192,000,000.  
(B)Outlays, $82,772,000,000.  
Fiscal year 2009:  
(A)New budget authority, $87,787,000,000.  
(B)Outlays, $87,681,000,000.  
Fiscal year 2010:  
(A)New budget authority, $90,414,000,000.  
(B)Outlays, $89,710,000,000.  
Fiscal year 2011:  
(A)New budget authority, $96,033,000,000.  
(B)Outlays, $95,410,000,000.  
Fiscal year 2012:  
(A)New budget authority, $93,325,000,000.  
(B)Outlays, $92,599,000,000.  
(16)Administration of Justice (750): 
Fiscal year 2007:  
(A)New budget authority, $45,504,000,000.  
(B)Outlays, $44,659,000,000.  
Fiscal year 2008:  
(A)New budget authority, $46,940,000,000.  
(B)Outlays, $46,155,000,000.  
Fiscal year 2009:  
(A)New budget authority, $46,111,000,000.  
(B)Outlays, $47,311,000,000.  
Fiscal year 2010:  
(A)New budget authority, $47,168,000,000.  
(B)Outlays, $47,504,000,000.  
Fiscal year 2011:  
(A)New budget authority, $48,379,000,000.  
(B)Outlays, $48,164,000,000.  
Fiscal year 2012:  
(A)New budget authority, $49,610,000,000.  
(B)Outlays, $49,207,000,000.  
(17)General Government (800): 
Fiscal year 2007:  
(A)New budget authority, $18,193,000,000.  
(B)Outlays, $18,574,000,000.  
Fiscal year 2008:  
(A)New budget authority, $18,614,000,000.  
(B)Outlays, $18,998,000,000.  
Fiscal year 2009:  
(A)New budget authority, $19,264,000,000.  
(B)Outlays, $19,328,000,000.  
Fiscal year 2010:  
(A)New budget authority, $19,886,000,000.  
(B)Outlays, $19,765,000,000.  
Fiscal year 2011:  
(A)New budget authority, $20,647,000,000.  
(B)Outlays, $20,370,000,000.  
Fiscal year 2012:  
(A)New budget authority, $21,359,000,000.  
(B)Outlays, $21,193,000,000.  
(18)Net Interest (900): 
Fiscal year 2007:  
(A)New budget authority, $344,431,000,000.  
(B)Outlays, $344,431,000,000.  
Fiscal year 2008:  
(A)New budget authority, $369,454,000,000.  
(B)Outlays, $369,454,000,000.  
Fiscal year 2009:  
(A)New budget authority, $389,194,000,000.  
(B)Outlays, $389,194,000,000.  
Fiscal year 2010:  
(A)New budget authority, $413,140,000,000.  
(B)Outlays, $413,140,000,000.  
Fiscal year 2011:  
(A)New budget authority, $431,192,000,000.  
(B)Outlays, $431,192,000,000.  
Fiscal year 2012:  
(A)New budget authority, $442,528,000,000.  
(B)Outlays, $442,528,000,000.  
(19)Allowances (920): 
Fiscal year 2007:  
(A)New budget authority, $785,000,000.  
(B)Outlays, $755,000,000.  
Fiscal year 2008:  
(A)New budget authority, $0.  
(B)Outlays, $30,000,000.  
Fiscal year 2009:  
(A)New budget authority, $0.  
(B)Outlays, $0.  
Fiscal year 2010:  
(A)New budget authority, $0.  
(B)Outlays, $0.  
Fiscal year 2011:  
(A)New budget authority, $0.  
(B)Outlays, $0.  
Fiscal year 2012:  
(A)New budget authority, $0.  
(B)Outlays, $0.  
(20)Undistributed Offsetting Receipts (950): 
Fiscal year 2007:  
(A)New budget authority, –$69,714,000,000.  
(B)Outlays, –$69,714,000,000.  
Fiscal year 2008:  
(A)New budget authority, –$70,979,000,000.  
(B)Outlays, –$70,979,000,000.  
Fiscal year 2009:  
(A)New budget authority, –$66,560,000,000.  
(B)Outlays, –$66,569,000,000.  
Fiscal year 2010:  
(A)New budget authority, –$66,933,000,000.  
(B)Outlays, –$66,933,000,000.  
Fiscal year 2011:  
(A)New budget authority, –$69,575,000,000.  
(B)Outlays, –$69,595,000,000.  
Fiscal year 2012:  
(A)New budget authority, –$71,857,000,000.  
(B)Outlays, –$71,860,000,000.  
(21)Overseas Deployments and Other Activities (970): 
Fiscal year 2007:  
(A)New budget authority, $124,310,000,000.  
(B)Outlays, $31,506,000,000.  
Fiscal year 2008:  
(A)New budget authority, $145,163,000,000.  
(B)Outlays, $114,914,000,000.  
Fiscal year 2009:  
(A)New budget authority, $50,000,000,000.  
(B)Outlays, $109,425,000,000.  
Fiscal year 2010:  
(A)New budget authority, $0.  
(B)Outlays, $42,324,000,000.  
Fiscal year 2011:  
(A)New budget authority, $0.  
(B)Outlays, $13,561,000,000.  
Fiscal year 2012:  
(A)New budget authority, $0.  
(B)Outlays, $4,485,000,000.  
IIRESERVE FUNDS 
201.Reserve fund for the State Children’s Health Insurance ProgramIn the House, with respect to a bill or a joint resolution (or an amendment to or a conference report submitted on such a bill or joint resolution) reported from the Committee on Energy and Commerce that increases new budget authority that would result in no more than $50,000,000,000 in outlays for fiscal years 2008 through 2012 for expanding coverage and improving children’s health through the State Children’s Health Insurance Program (SCHIP) under title XXI of the Social Security Act and the program under title XIX of such Act (commonly known as medicaid), the chairman of the Committee on Budget may make the appropriate adjustments in allocations of the Committee on Energy and Commerce, and in budget authority and outlays of other committees as may be necessary pursuant to such adjustment for the Committee on Energy andCommerce, and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
202.Reserve fund for reform of the alternative minimum taxIn the House, with respect to any bill or joint resolution (or an amendment thereto or conference report thereon) that provides for reform of the Internal Revenue Code of 1986 by reducing the tax burden of the alternative minimum tax on middle-income families, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bills or joint resolutions (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such bills or joint resolutions is filed, such bills or joint resolutions are placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such bills or joint resolutions.  
203.Reserve fund to provide for middle-income tax relief and economic equityIn the House, with respect to any bill or joint resolution (or an amendment thereto or conference report thereon) that provides for tax relief for middle-income families and taxpayers and enhanced economic equity, such as extension of the child tax credit, extension of marriage penalty relief, extension of the 10 percent individual income tax bracket, modification of the Alternative Minimum Tax, elimination of estate taxes on all but a minute fraction of estates by reforming and substantially increasing the unified credit, extension of the research and experimentation tax credit, extension of the deduction for State and local sales taxes, and a tax credit for school construction bonds, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bills or joint resolutions (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such bills or joint resolutions are filed, such bills or joint resolutions are placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such bills or joint resolutions.  
204.Reserve fund for agricultureIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that provides for the reauthorization of the programs of the Food Security and Rural Investment Act of 2002 or prior Acts, authorizes similar programs, or both, that increases new budget authority by no more than $20,000,000,000 for the period of fiscal years 2007 through 2012, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
205.Reserve fund for higher educationIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that makes college more affordable through reforms to the Higher Education Act of 1965, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
206.Reserve fund for improvements in medicareIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that improves the medicare program for beneficiaries and protects access to care, through measures such as increasing the reimbursement rate for physicians while protecting beneficiaries from associated premium increases and making improvements to the prescription drug program under part D, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
207.Reserve fund for creating long-term energy alternativesIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that fulfills the purposes of section 301(a) of H.R. 6, the Clean Energy Act of 2007: 
(1)The chairman of the Committee on Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments made under this paragraph may be made whenever a rule is filed for a bill or joint resolution that attributes the offsets included in H.R. 6 to the bill or joint resolution.  
(2)The chairman of the Committee on the Budget may make appropriate adjustments to the allocations provided for under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations to the extent a bill or joint resolution in the form placed before the House by the Committee on Rules provides budget authority for purposes set forth in section 301(a) of H.R. 6 in excess of the amounts provided for those purposes in fiscal year 2007. Any adjustments made under this paragraph shall not include revenues attributable to changes in the Internal Revenue Code of 1986 and shall not exceed the receipts estimated by the Congressional Budget Office that are attributable to H.R. 6 for the year in which the adjustments are made.  
208.Reserve fund for affordable housingIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that provides for an affordable housing fund, offset by reforming the regulation of certain government-sponsored enterprises, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
209.Reserve fund for equitable benefits for Filipino veterans of World War IIIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that would provide for or increase benefits to Filipino veterans of World War II, their survivors and dependents, the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
210.Reserve fund for Secure Rural Schools and Community Self-Determination Act reauthorizationIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that provides for the reauthorization of the Secure Rural Schools and Community Self-Determination Act (Public Law 106–393), the chairman of the Committee on the Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
211.Reserve fund for receipts from the Bonneville Power AdministrationIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that prohibits the Bonneville Power Administration from making early payments on its Federal Bond Debt to the Department of the Treasury, the chairman of the Committee on Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
212.Reserve fund for Transitional Medical AssistanceIn the House, with respect to a bill or a joint resolution (or an amendment thereto or conference report thereon) that extends the Transitional Medical Assistance program, included in title 19 of the Social Security Act, through fiscal year 2008, the chairman of the Committee on Budget may make the appropriate adjustments in allocations of a committee or committees and budgetary aggregates, but only to the extent that such bill or joint resolution (as amended, in the case of an amendment) in the form placed before the House by the Committee on Rules would not increase the deficit or decrease the surplus for the period of fiscal years 2007 through 2012 and the period of fiscal years 2007 through 2017. The adjustments may be made whenever a rule providing for consideration of such a bill or joint resolution is filed, such a bill or joint resolution is placed on any calendar, or an amendment is offered or considered as adopted or a conference report is submitted on such a bill or joint resolution.  
IIIBUDGET ENFORCEMENT 
301.Program integrity initiatives 
(a)Adjustments to Discretionary Spending Limits 
(1)Continuing disability reviews and supplemental security income redeterminationsIf a bill or joint resolution is reported making appropriations for fiscal year 2008 that appropriates $264,000,000 for continuing disability reviews and Supplemental Security Income redeterminations for the Social Security Administration, and provides an additional appropriation of up to $213,000,000 and the amount is designated for continuing disability reviews and Supplemental Security Income redeterminations for the Social Security Administration, then the allocation to the House Committee on Appropriations shall be increased by the amount of the additional budget authority and outlays flowing from that budget authority for fiscal year 2008.  
(2)Internal revenue service tax complianceIf a bill or joint resolution is reported making appropriations for fiscal year 2008 that appropriates up to $6,822,000,000 to the Internal Revenue Service and the amount is designated to improve compliance with the provisions of the Internal Revenue Code of 1986 and provides an additional appropriation of up to $406,000,000, and the amount is designated to improve compliance with the provisions of the Internal Revenue Code of 1986, then the allocation to the House Committee on Appropriations shall be increased by the amount of the additional budget authority and outlays flowing from that budget authority for fiscal year 2008.  
(3)Healthcare fraud and abuse control programIf a bill or joint resolution is reported making appropriations for fiscal year 2008 that appropriates up to $183,000,000 and the amount is designated to the healthcare fraud and abuse control program at the Department of Health and Human Services, then the allocation to the House Committee on Appropriations shall be increased by the amount of additional budget authority and outlays flowing from that budget authority for fiscal year 2008.  
(4)Unemployment insurance improper paymentsIf a bill or joint resolution is reported making appropriations for fiscal year 2008 that appropriates $10,000,000 for unemployment insurance improper payment reviews for the Department of Labor, and provides an additional appropriation of up to $40,000,000 and the amount is designated for unemployment insurance improper payment reviews for the Department of Labor, then the allocation to the House Committee on Appropriations shall be increased by the amount of the additional budget authority and outlays flowing from that budget authority for fiscal year 2008.  
(b)Procedure for Adjustments 
(1)In general 
(A)ChairmanAfter the reporting of a bill or joint resolution, or the offering of an amendment thereto or the submission of a conference report thereon, the chairman of the Committee on the Budget shall make the adjustments set forth in subparagraph (B) for the incremental new budget authority in that measure (if that measure meets the requirements set forth in paragraph (2)) and the outlays flowing from that budget authority.  
(B)Matters to be adjustedThe adjustments referred to in subparagraph (A) are to be made to— 
(i)the allocations made pursuant to the appropriate concurrent resolution on the budget pursuant to section 302(a) of the Congressional Budget Act of 1974; and  
(ii)the budgetary aggregates as set forth in this resolution.  
(c)Oversight of government performanceIn the House, all committees are directed to review programs within their jurisdiction to root out waste, fraud, and abuse in program spending, giving particular scrutiny to issues raised by Government Accountability Office reports. Based on these oversight efforts and committee performance reviews of programs within their jurisdiction, committees are directed to include recommendations for improved governmental performance in their annual views and estimates reports required under section 301(d) of the Congressional Budget Act of 1974 to the Committee on the Budget.  
302.Advance appropriations 
(a)In GeneralIn the House, except as provided in subsection (b), a bill or joint resolution making a general appropriation or continuing appropriation, or an amendment thereto may not provide for advance appropriations.  
(b)Advance appropriationIn the House, an advance appropriation may be provided for fiscal year 2009 or 2010 for programs, projects, activities, or accounts identified in the joint explanatory statement of managers accompanying this resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $25,558,000,000 in new budget authority.  
(c)DefinitionIn this section, the term advance appropriation means any new discretionary budget authority provided in a bill or joint resolution making general appropriations or any new discretionary budget authority provided in a bill or joint resolution continuing appropriations for fiscal year 2008 that first becomes available for any fiscal year after 2008.  
303.Overseas deployments and emergency needs 
(a)Overseas deployments and related activitiesIn the House, any bill or joint resolution or amendment offered or considered as adopted or a conference report thereon, that makes appropriations for fiscal year 2008 or fiscal year 2009 for overseas deployments and related activities, and such amounts are so designated pursuant to this subsection, then new budget authority, outlays or receipts resulting therefrom shall not count for the purposes of titles III and IV of the Congressional Budget Act of 1974.  
(b)Emergency needsIn the House, any bill or joint resolution, or amendment offered or considered as adopted or conference report thereon, that makes appropriations for nondefense discretionary amounts, and such amounts are designated as necessary to meet emergency needs, then the new budget authority, outlays, or receipts resulting therefrom shall not be counted for the purposes of titles III and IV of the Congressional Budget Act of 1974.  
304.Application and effect of changes in allocations and aggregates 
(a)ApplicationAny adjustments of allocations and aggregates made pursuant to this resolution shall— 
(1)apply while that measure is under consideration;  
(2)take effect upon the enactment of that measure; and  
(3)be published in the Congressional Record as soon as practicable.  
(b)Effect of Changed Allocations and AggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 as allocations and aggregates contained in this resolution.  
(c)Committee on the budget DeterminationsFor purposes of this resolution, the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the Committee on the Budget.  
305.Adjustments to reflect changes in concepts and definitionsUpon the enactment of a bill or joint resolution providing for a change in concepts or definitions, the chairman of the Committee on the Budget shall make adjustments to the levels and allocations in this resolution in accordance with section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect on September 30, 2002).  
306.Compliance with section 13301 of the Budget Enforcement Act of 1990 
(a)In GeneralIn the House and the Senate, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 and section 13301 of the Budget Enforcement Act of 1990, the joint explanatory statement accompanying the conference report on any concurrent resolution on the budget shall include in its allocation under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations amounts for the discretionary administrative expenses of the Social Security Administration.  
(b)Special RuleIn the House, for purposes of applying section 302(f) of the Congressional Budget Act of 1974, estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts provided for the Social Security Administration.  
307.Exercise of rulemaking powersCongress adopts the provisions of this title— 
(1)as an exercise of the rulemaking power of the House and as such they shall be considered as part of the rules of the House, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and  
(2)with full recognition of the constitutional right of the House to change those rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House.  
IVPOLICY 
401.Policy on middle-income tax reliefIt is the policy of this resolution to minimize fiscal burdens on middle-income families and their children and grandchildren. It is the policy of this resolution to provide immediate relief for the tens of millions of middle-income households who would otherwise be subject to the Alternative Minimum Tax (AMT) under current law in the context of permanent, revenue-neutral AMT reform. Furthermore, it is the policy of this resolution to support extension of middle-income tax relief and enhanced economic equity through policies such as— 
(1)extension of the child tax credit;  
(2)extension of marriage penalty relief;  
(3)extension of the 10 percent individual income tax bracket;  
(4)elimination of estate taxes on all but a minute fraction of estates by reforming and substantially increasing the unified tax credit;  
(5)extension of the research and experimentation tax credit;  
(6)extension of the deduction for State and local sales taxes;  
(7)extension of the deduction for small business expensing; and  
(8)enactment of a tax credit for school construction bonds.This resolution assumes the cost of enacting such policies is offset by reforms within the Internal Revenue Code of 1986 that promote a fairer distribution of taxes across families and generations, economic efficiency, higher rates of tax compliance to close the tax gap, and reduced taxpayer burdens through tax simplification.  
402.Policy on defense prioritiesIt is the policy of this resolution that— 
(1)recommendations of the National Commission on Terrorist Attacks Upon the United States (commonly referred to as the 9/11 Commission) to fund cooperative threat reduction and nuclear nonproliferation programs at a level commensurate with the risk is a high priority, and the President’s budget should have requested sufficient funding for these programs;  
(2)ensuring that the TRICARE fees for military retirees under the age of 65 remain at current levels;  
(3)funds be provided for increasing pay to ensure retention of experienced personnel and for improving military benefits in general;  
(4)the Missile Defense Agency should be funded at an adequate but lower level and the elimination of space-based interceptor development will ensure a more prudent acquisition strategy, yet still support a robust ballistic missile defense program;  
(5)satellite research, development, and procurement be funded at a level below the amount requested for fiscal year 2008, which amounts to a 26 percent increase above the current level, but at a level sufficient to develop new satellite technologies while ensuring a more prudent acquisition strategy;  
(6)sufficient resources be provided to implement Government Accountability Office (GAO) recommendations, such as improving financial management and contracting practices at the Department of Defense (DOD), and that substantial savings should result from the identification of billions of dollars of obligations and disbursements and Government overcharges for which the Department of Defense cannot account;  
(7)that the Department of Defense should do a more careful job of addressing the 1,378 Government Accountability Office recommendations made to the Department of Defense and its components over the last six years that have yet to be implemented, which could produce billions of dollars in savings; and  
(8)accruing all savings from the actions recommended in paragraphs (4) through (7) should be used to fund higher priorities within Function 050 (Defense), and especially those high priorities identified in paragraphs (1) through (3) and to help fund recommendations of the bipartisan Walter Reed Commission (the President’s Commission on Care for America’s Returning Wounded Warriors) and other United States Government investigations into military healthcare facilities and services.  
403.Policy on college affordabilityIt is the policy of this resolution that the reconciliation directive to the Committee on Education and Labor shall not be construed to reduce any assistance that makes college more affordable for students, including but not limited to assistance to student aid programs run by nonprofit state agencies.  
VSENSE OF THE HOUSE 
501.Sense of the House on servicemembers’ and veterans’ health care and other prioritiesIt is the sense of the House that— 
(1)the House supports excellent health care for current and former members of the United States Armed Services, who have served well and honorably and have made significant sacrifices for this Nation;  
(2)this resolution provides $43,055,000,000 in discretionary budget authority for 2008 for Function 700 (Veterans Benefits and Services), including veterans’ health care, which is $6,598,000,000 more than the 2007 level, $5,404,000,000 more than the Congressional Budget Office’s baseline level for 2008, and $3,506,000,000 more than the President’s budget for 2008;  
(3)this resolution provides funding to implement, in part, recommendations of the bi-partisan Walter Reed Commission (the President’s Commission on Care for America’s Returning Wounded Warriors) and other United States Government investigations into military and veterans health care facilities and services;  
(4)this resolution assumes the rejection of the enrollment fees and co-payment increases in the President’s budget;  
(5)this resolution provides additional funding above the President’s inadequate budget levels for the Department of Veterans Affairs to research and treat veterans’ mental health, post-traumatic stress disorder, and traumatic brain and spinal cord injuries; and  
(6)this resolution provides additional funding above the President’s inadequate budget levels for the Department of Veterans Affairs to improve the speed and accuracy of its processing of disability compensation claims, including funding to hire additional personnel above the President’s requested level.  
502.Sense of the House on the Innovation Agenda: A commitment to competitiveness to keep America #1 
(a)It is the sense of the House to provide sufficient funding that our Nation may continue to be the world leader in education, innovation and economic growth. This resolution provides $450,000,000 above the President’s requested level for 2008, and additional amounts in subsequent years in Function 250 (General Science, Space and Technology) and Function 270 (Energy). Additional increases for scientific research and education are included in Function 500 (Education, Employment, Training, and Social Services), Function 550 (Health), Function 300 (Environment and Natural Resources), Function 350 (Agriculture), Function 400 (Transportation), and Function 370 (Commerce and Housing Credit), all of which receive more funding than the President requested.  
(b)America’s greatest resource for innovation resides within classrooms across the country. The increased funding provided in this resolution will support important initiatives to educate 100,000 new scientists, engineers, and mathematicians, and place highly qualified teachers in math and science K–12 classrooms.  
(c)Independent scientific research provides the foundation for innovation and future technologies. This resolution will put us on the path toward doubling funding for the National Science Foundation, basic research in the physical sciences across all agencies, and collaborative research partnerships; and toward achieving energy independence through the development of clean and sustainable alternative energy technologies.  
503.Sense of the House on homeland securityIt is the sense of the House that— 
(1)this resolution assumes additional homeland security funding above the President’s requested level for 2008 and every subsequent year;  
(2)this resolution assumes funding above the President’s requested level for 2008, and additional amounts in subsequent years, in the four budget functions: Function 400 (Transportation), Function 450 (Community and Regional Development), Function 550 (Health), and Function 750 (Administration of Justice) that fund most nondefense homeland security activities; and  
(3)the homeland security funding provided in this resolution will help to strengthen the security of our Nation’s transportation system, particularly our ports where significant security shortfalls still exist and foreign ports, by expanding efforts to identify and scan all high-risk United States-bound cargo, equip first responders, strengthen border patrol, and increase the preparedness of the public health system.  
504.Sense of the House regarding the ongoing need to respond to Hurricanes Katrina and RitaIt is the sense of the House that: 
(1)Critical needs in the Gulf Coast region should be addressed without further delay. The budget resolution creates a reserve fund that would allow for affordable housing that may be used to focus on areas devastated by Hurricanes Katrina and Rita, as well as new funding for additional recovery priorities.  
(2)Additional oversight and investigation is needed to ensure that recovery efforts are on track, develop legislation to reform the contracting process, and better prepare for future disasters. Those efforts should be made in close consultation with residents of affected areas. The budget resolution provides additional 2007 funding for the Federal Emergency Management Agency, some of which may be used for this purpose.  
505.Sense of the House regarding long-term sustainability of entitlements 
(a)FindingsThe House finds the following: 
(1)The aging of the United States population is going to put unprecedented pressure on the Nation’s retirement and health care systems.  
(2)The long-term strength of social security would be improved through a fiscally responsible policy of reducing the deficit and paying down the debt that has accumulated since 2001, thus reducing debt service payments and freeing up billions of dollars that can be dedicated to meeting social security’s obligations.  
(3)A policy of reducing and eventually eliminating the deficit and paying down the debt is a key factor in improving the long-term strength of the economy as a whole, because a lower debt burden frees up resources for productive investments that will result in higher economic growth, provide a higher standard of living for future generations, and enhance the Nation’s ability to meet its commitments to its senior citizens.  
(4)The most significant factor affecting the Nation’s entitlement programs is the rapid increase in health care costs. The projected increasing costs of medicare and medicaid are not unique to these programs but rather are part of a pattern of rising costs for the health sector as a whole.  
(b)Sense of the HouseIt is the sense of the House that the growing cost of entitlements should be addressed in a way that is fiscally responsible and promotes economic growth, that addresses the causes of cost growth in the broader health care system, and that protects beneficiaries without leaving a legacy of debt to future generations.  
506.Sense of the House regarding the need to maintain and build upon efforts to fight hunger 
(a)FindingsThe House finds the following: 
(1)More than 35 million individuals (12.4 million of them children) are food insecure, uncertain of having, or unable to acquire enough food. 10.8 million Americans are hungry because of lack of food.  
(2)Despite the critical contributions of the Department of Agriculture nutrition programs and particularly the food stamp program that significantly reduced payment error rates while increasing enrollment to partially mitigate the impact of recent increases in the poverty rate, significant need remains.  
(3)Nearly 25 million people, including nine million children and three million seniors, sought emergency food assistance from food pantries, soup kitchens, shelters, and local charities last year.  
(b)Sense of the HouseIt is the sense of the House that the Department of Agriculture programs that help fight hunger should be maintained and that the House should seize opportunities to enhance those programs to reach people in need and to fight hunger.  
507.Sense of the House regarding affordable health coverage 
(a)FindingsThe House finds the following: 
(1)More than 46 million Americans, including nine million children, lack health insurance. People without health insurance are more likely to experience problems getting medical care and to be hospitalized for avoidable health problems.  
(2)Most Americans receive health coverage through their employers. A major issue facing all employers is the rising cost of health insurance. Small businesses, which have generated most of the new jobs annually over the last decade, have an especially difficult time affording health coverage, due to higher administrative costs and fewer people over whom to spread the risk of catastrophic costs. Because it is especially costly for small businesses to provide health coverage, their employees make up a large proportion of the nation’s uninsured individuals.  
(b)Sense of the HouseIt is the sense of the House that legislation consistent with the pay-as-you-go principle should be adopted that makes health insurance more affordable and accessible, with attention to the special needs of small businesses, and that lowers costs and improves the quality of health care by encouraging integration of health information technology tools into the practice of medicine, and promoting improvements in disease management and disease prevention.  
508.Sense of the House regarding extension of the statutory pay-as-you-go ruleIt is the sense of the House that in order to reduce the deficit Congress should extend PAYGO in its original form in the Budget Enforcement Act of 1990.  
509.Sense of the House on long-term budgetingIt is the sense of Congress that the determination of the congressional budget for the United States Government and the President’s budget request should include consideration of the Financial Report of the United States Government, especially its information regarding the Government’s net operating cost, financial position, and long-term liabilities.  
510.Sense of the House regarding pay parityIt is the sense of the House that rates of compensation for civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services.  
511.Sense of the House regarding waste, fraud, and abuseIt is the sense of the House that all committees should examine programs within their jurisdiction to identify wasteful and fraudulent spending. To this end, section 301 of this resolution includes cap adjustments to provide appropriations for three programs that accounted for a significant share of improper payments reported by Federal agencies in 2006: Social Security Administration Continuing Disability Reviews, the Medicare/Medicaid Health Care Fraud and Abuse Control Program, and Unemployment Insurance. Section 301 also includes a cap adjustment for the Internal Revenue Services for tax compliance efforts to close the $300,000,000,000 tax gap. In addition, the resolution’s deficit-neutral reserve funds require authorizing committees to cut lower priority and wasteful spending to accommodate new high-priority entitlement benefits. Finally, section 301 of the resolution directs all committees to review the performance of programs within their jurisdiction and report recommendations annually to the Committee on the Budget as part of the views and estimates process required by section 301(d) of the Congressional Budget Act.  
512.Sense of the House regarding the importance of child support enforcementIt is the sense of the House that— 
(1)additional legislative action is needed to ensure that States have the necessary resources to collect all child support that is owed to families and to allow them to pass 100 percent of support on to families without financial penalty; and  
(2)when 100 percent of child support payments are passed to the child, rather than administrative expenses, program integrity is improved and child support participation increases.  
513.Sense of the House on State veterans cemeteriesIt is the sense of the House that the Federal Government should pay the plot allowance for the interment in a State veterans cemetery of any spouse or eligible child of a veteran, consistent with the pay-as-you-go principle.  
VIReconciliation 
601.Reconciliation 
(a)InstructionsThe House Committee on Education and Labor shall report changes in laws to reduce the deficit by $75,000,000 for the period of fiscal years 2007 through 2012.  
(b)Mandatory savingsNot later than September 10, 2007, the House Committee on Education and Labor shall submit its recommendations to the House of Representatives.  
(c)Submission of revised allocationsUpon the submission to the House of a reconciliation bill or conference report thereon, that complies with this reconciliation instruction, the chairman of the Committee on the Budget may file with the House appropriately revised allocations and budgetary aggregates. Such revisions shall be considered to be the allocations and aggregates established by the concurrent resolution on the budget pursuant to section 301 of the Congressional Budget Act of 1974.  
 
Passed the House of Representatives March 29, 2007.Lorraine C. Miller,Clerk. 
 
